Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Applicant’s arguments, filed 8/3/2022, have been fully considered but they are not deemed to be fully persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 22-23, 26 and 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/105565 A2 to Lewis in view of US 20180280551 A1 to Rashidian in further view of Joralemon (Chem. Commun., 2010).  Lewis discloses an imaging agent comprising a spacer such as PEG, directly attached to an oxygen-bearing ligand (a chelator) via a covalent bond (a covalent connector), wherein the oxygen-bearing ligand sequesters a radioisotope suitable for PET (paragraphs 10-19, 60, 137, 174, claims 11-13).  The radioisotope may be 89Zr (abstract; paragraphs 3, 10, and 12), which reads on the embodiment of claim 23 where every “and/or” is “or.” The imaging agent may be combined with a therapeutic agent conjugated to a radiolabel for radiation-based therapy (a kit that comprises the imaging agent and a drug conjugate) (paragraphs 78-79 and 159).  Lewis teaches that desferrioxamine B is a conventional bifunctional chelator and the gold standard for complexation of 89Zr to antibodies (paragraph 6).   Desferrioxamine B is appropriate for stabilizing 89Zr for up to 7 days, and has the advantage of being octadentate to fully saturate the 89Zr sphere (paragraph 6).
Lewis fails to teach an example where desferrioxamine B is used as a chelating agent to chelate 89Zr.  Lewis further fails to teach a molecular weight of 40 kD to 60 kD. 
Rashidian is in the field of spacers for attachment of antibodies to radiolabels (abstract; paragraphs 3-4, 6, 8, and 10) and is therefore in the same field of invention as Lewis.  Rashidian teaches that PEG, including branched (multi-arm) PEG, with a molecular weight of 5 kD to 50 kD is appropriate as a spacer for attaching antibodies to radiolabels for positron emission tomography (paragraphs 3-4, 6, 8, 10, 29, 43, 71, 93-95; claims 1 and 6-7). 
Joralemon teaches the benefits and considerable effectiveness of using multi-arm PEG, including four-arm PEG, in preparing conjugates for administration to a body (abstract; page 13, first full paragraph; Figure 4).    40 kDa four arm pEG is an exemplified PEG for therapeutic purposes (page 13, first full paragraph).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the oxygen-bearing ligand of Lewis for desferrioxamine B.  The motivation for this is that substitution of the oxygen-bearing ligand of Lewis for desferrioxamine B would provide the advantages of being octadentate to fully saturate the 89Zr sphere, and would be able to stabilize 89Zr for up to 7 days.  It would have been further obvious to optimize the molecular weight of PEG to be used as a spacer in positron emission tomography.  In this way, one would find the instant range of 40 to 60 kD through routine experimentation.  The prior art provides sufficient guidance to this end, as Rashidian teaches that the range of 5 kD to 50 kD for PEG spacers, which overlaps with the present range, is appropriate for positron emission tomography, and further Joralemon teaches that 40 kDa four arm PEG is useful for therapeutic purposes.  “‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” MPEP § 2144.05, II.
Applicant argues that Lewis  teaches a laundry list of polymers and a broad range of polymer sizes.  Applicant argues that Lewis does not teach that a hydrophilic polymer-radiolabel conjugate could be useful as an imaging agent in the absence of an antibody or fragment thereof.  Rather, the purpose of attaching PEG groups to an antibody is to increase the persistence of the antibody in circulation, which is in stark contrast to the purpose of the compounds of formula (I), which are intended to accumulate in tumors but clear rapidly from systemic circulation. 
Applicant’s arguments have been fully considered but are not found persuasive.    Regarding applicant’s focus on Lewis, the examiner notes that the rejection is not based on Lewis alone, but on the combination of Lewis, Rashidian, and Joralemon.  Regarding applicant’s argument that Lewis teaches a laundry list of polymers and a broad range of polymer sizes that would not lead the artisan to PEG with a polymer size of 40-60 kD, the examiner’s response is that this is not how the artisan would read the references.   Lewis discloses an imaging agent comprising a spacer such as PEG, directly attached to an oxygen-bearing ligand (a chelator) via a covalent bond (a covalent connector), wherein the oxygen-bearing ligand sequesters a radioisotope suitable for PET.   Although Lewis fails to teach a molecular weight of 40 kD to 60 kD, Rashidian teaches that PEG, including branched (multi-arm) PEG, with a molecular weight of 5 kD to 50 kD is appropriate as a spacer for attaching antibodies to radiolabels for positron emission tomography (paragraphs 3-4, 6, 8, 10, 29, 43, 71, 93-95; claims 1 and 6-7), and further Joralemon teaches the use of 40 kDa four arm PEG for therapeutic purposes (page 13, first full paragraph).   It would have been obvious to optimize the molecular weight of PEG to be used as a spacer in positron emission tomography.  In this way, one would find the instant range of 40 to 60 kD through routine experimentation.  The prior art provides sufficient guidance to this end, as Rashidian teaches that the range of 5 kD to 50 kD for PEG spacers, which overlaps with the present range, is appropriate for positron emission tomography, and further Joralemon teaches that 40 kDa four arm PEG is useful for therapeutic purposes.   Regarding applicant’s argument that applicant’s intended use of the present invention is different than the intended use of Lewis, the examiner’s response is that no intended use limitation is provided in the claims.  Even if an intended use limitation was provided in the claims, the recitation of an intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner ld be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        
November 2, 2022